clarifying the effect of the January 24 order granting reconsideration
                          (Docket No. 65633). 1 Eighth Judicial District Court, Clark County;
                         Michelle Leavitt, Judge.
                         Motion for partial dismissal of Docket No, 65043
                                      Respondents have filed a motion to partially dismiss the
                         appeal in Docket No. 65043, or alternatively, to stay arbitration
                         proceedings pending resolution of that appeal, arguing that, in the context
                         of appealing from the January 24 order granting reconsideration of an
                         earlier district court order reinstating the action in District Court Case
                         No. 10-614185, appellant has impermissibly sought to appeal a
                         subsequent decision, entered in the minutes, that deconsolidated the
                         dismissed action, Case No. 10-614185, from an ongoing district court
                         action, Case No. 13-689389. Respondents assert that the deconsolidation
                         decision is not appealable and as a result of appellant's identifying that
                         decision in its notice of appeal, the district court judge presiding over Case
                         No. 13-689389 has refused to rule on respondents' pending summary
                         judgment motion filed in that action. Appellant opposes partial dismissal,
                         arguing that the deconsolidation decision is appealable as a special order
                         after final judgment. Respondents have replied, asserting that they will
                         withdraw the motion to dismiss so long as this court stays the arbitration
                         proceedings that appellant initiated in the meantime. 2
                                     Having considered the parties' arguments, we dismiss the
                         appeal as to any challenge to the deconsolidation decision. Absent
                         deconsolidation, the January 24 order granting reconsideration would not


                               'The clerk of this court shall modify the caption of both dockets to
                         conform to the caption of this order.

                              2Appellant's   motion to file a sur-reply is denied.

SUPREME COURT
        OF
     NEVADA                                                     2
(0) 1947A       Actir•
             ,s.--
                be appealable, see Mallin v. Farmers Insurance Exchange, 106 Nev. 606,
                797 P.2d 978 (1990) (recognizing that consolidated district court actions
                are treated as one case for appellate purposes), but a post-judgment
                district court determination deconsolidating a dismissed action from an
                ongoing action does not alter the dismissal itself or affect the parties'
                rights growing out of the judgment, and it is thus not subject to challenge
                on appeal. See NRAP 3A(b)(8); Gumm v. Mainor, 118 Nev. 912, 59 P.3d
                1220 (2002); Taylor Constr. Co. v. Hilton Hotels Corp., 100 Nev. 207, 678
                P.2d 1152 (1984) (recognizing that generally this court has jurisdiction to
                consider an appeal only when the appeal is authorized by statute or court
                rule). Accordingly, the appeal is Docket No. 65043 is dismissed as to the
                deconsolidation determination. 3
                Dismissal of Docket No. 65633 for lack of jurisdiction
                            After appellants appealed from the January 24 district court
                order granting reconsideration of the order reopening Case No. 10-614185,
                respondents apparently filed a motion seeking to stay the arbitration
                proceedings that appellants initiated to resolve the parties' underlying
                dispute. In resolving the stay motion, the district court entered an order
                on April 9, 2014, clarifying that the January 24 order granting
                reconsideration reversed all aspects of the earlier order, which reopened
                the case, consolidated it with Case No. 13-689389, and ordered that
                arbitration proceed. The court thus clarified that because it had no
                authority to reopen Case No. 10-614185, it likewise had no authority to
                order that arbitration may proceed, and the effect of the order granting
                reconsideration was to put the parties back into the same position they
                were in when the court originally dismissed the action in March 2013. In


                     3 Respondents'   alternative request for a stay of arbitration is denied.

SUPREME COURT
       OF
     NEVADA
                                                       3
(0) 947A    e
7-smnrE
                       its docketing statement, appellant contends that the April 9 clarification
                       order is appealable as a final judgment under NRAP 3A(b)(1).
                                    As no statute or court rule authorizes an appeal from a district
                       court order clarifying the effect of an earlier order, we lack jurisdiction to
                       consider appellant's appeal of the April 9 order clarifying the January 24
                       order. NRAP 3A(b); Taylor Constr. Co., 100 Nev. 207, 678 P.2d 1152. We
                       therefore dismiss the appeal in Docket No. 65633, but in so doing, we note
                       that appellant may challenge any aspect of the January 24 order granting
                       reconsideration in its appeal in Docket No. 65043, including its effect of
                       rescinding the earlier decision that arbitration may proceed. 4
                       Appellant is directed to show cause why Docket No. 65043 should not be
                       summarily affirmed.
                                    Although this court has jurisdiction to consider appellant's
                       appeal from the January 24 district court order granting reconsideration
                       and rescinding the order that reinstated the dismissed case, before
                       reinstating briefing in that appeal, appellant is directed to show cause
                       why the district court's order should not be summarily affirmed. In
                       particular, because the district court appears to have properly concluded
                       that it lacked jurisdiction to reinstate Case No. 10-614185, which was
                       previously dismissed in a March 5, 2013, order, it likewise appears that
                       the court properly granted reconsideration of the order reinstating the
                       case, such that summary affirmance of the reconsideration order is
                       warranted. See SFPP, L.P. v. Second Judicial Dist. Court, 123 Nev. 608,
                       612, 173 P.3d 715, 717 (2007) (providing that "once a final judgment is
                       entered, the district court lacks jurisdiction to reopen it, absent a proper
                       and timely motion under the Nevada Rules of Civil Procedure"). Under

                             4 In light of the dismissal of the appeal in Docket No. 65633,
                       appellant's motion to consolidate Docket Nos. 65043 and 65633 is denied.

 SUPREME COURT
        OF
     NEVADA                                                  4
(0) 1947A z"::-7E494


-kf*-71Stista2c..k.
                this authority, it appears that if appellant wanted to reopen the finally
                adjudicated case, such a request needed to be made in conformity with the
                Nevada Rules of Civil Procedure. 5 Because appellant's November 19,
                2014, motion to reopen the case failed in this regard, the district court
                appears to have lacked jurisdiction to grant the motion.       Id.; see EDCR
                2.90(c) (allowing a party whose action is dismissed for failure to prosecute
                to seek reinstatement within 30 days of the dismissal); NRCP 60(b)
                (providing that a party generally must file a motion for relief from
                judgment within six months after the proceeding was taken or the date
                when written notice of entry of the order is served). Accordingly,
                appellant shall have 20 days from the date of this order to show cause why
                the appeal in Docket No. 65043 should not be summarily affirmed.
                Respondents shall have 11 days from service of appellant's response to file
                and serve any reply. Briefing in Docket No. 65043 remains suspended.
                             It is so ORDERED.



                                                              Parraguirre


                                                                                            J.




                                                              Cherry


                      5Appellant    asserts in its docketing statement that it properly
                challenged the March 5, 2013, order by way of its November 19, 2013,
                NRCP 60(a) motion. The March 5 order, however, dismissed the case
                under EDCR 2.90 for failure to prosecute, and thus, even if it was
                incorrect to dismiss on that ground, the district court's decision to do so is
                not the type of error contemplated for correction under NRCP 60(a).

SUPREME COURT
        OF
     NEVADA                                           5
(0) 1947A
                 cc:   Hon. Michelle Leavitt, District Judge
                       Backus, Carranza & Burden
                       Peel Brimley LLP/Henderson
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     6
(0) 1947A    e